884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie D. McDONALD, Plaintiff-Appellant,v.Carl BAILEY;  South Central Bell, Defendants-Appellees.
No. 89-5675.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Jessie D. McDonald appeals an order of the district court which dismissed his private antitrust action due to lack of subject matter jurisdiction.  He now moves for an injunction pending the disposition of the appeal.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
McDonald filed a complaint for unfair restraint of trade pursuant to 15 U.S.C. Sec. 15.  As the basis of his request for a declaratory judgment and monetary damages, he alleged that defendants, South Central Bell and its president, improperly operated its directory assistance service to refer potential customers away from his business, Yellow Cab Co., Inc., to a rival taxi cab company.  The district court, however, concluded that McDonald lacked standing to maintain a cause of action for injuries suffered by Yellow Cab Co., Inc. and therefore dismissed the complaint without prejudice due to lack of subject matter jurisdiction.  McDonald then filed this appeal.


3
After careful review of the record, this court has determined that the district court properly dismissed the complaint.  Accordingly, the motion for an injunction is hereby denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.